Title: Thomas Jefferson to Samuel H. Smith, 21 September 1814
From: Jefferson, Thomas
To: Smith, Samuel Harrison


            Dear Sir  Monticello Sep. 21. 14.
            I am imposing a task on your friendship which needs much apology, and will be explained in the letter accompanying this. it is to offer my library to the library committee of Congress. I would not have trespassed on your time so much, but that I hope it will give you little trouble. the
			 delivery of the accompanying letter (which is written separately with that view) and
			 the Catalogue will enable them to give you their yea, or nay. as the subject however cannot but be interesting, and I shall feel anxiety until I know their inclinations, you would greatly oblige
			 me
			 by informing me of them as soon as you can form a probable conjecture what they are likely to decide. present me respectfully and affectionately to mrs Smith and accept assurances of my great attachment and respect.
            Th:
                Jefferson
          